Citation Nr: 0314065	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  00-05 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an increase in the 40 percent evaluation 
currently assigned for residuals of a shell fragment wound to 
the right upper extremity, involving Muscle Group V, with 
nerve damage.  

2.  Entitlement to an effective date earlier than August 7, 
1998 for the assignment of an increased rating to 40 percent 
for residuals of a shell fragment wound to the right upper 
extremity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from January 1966 to January 
1968.  

This matter initially came before the Board from a May 1999 
decision by the RO which assigned an increased rating to 40 
percent for the residuals of a shell fragment wound to the 
right upper extremity, effective from August 7, 1998.  The 
veteran disagreed with the evaluation assigned and the 
effective date of the award.  The Board remanded the appeal 
to the RO for additional development in March 2001.  

By rating action in March 2002, the RO, in part, granted a 
separate 10 percent evaluation for a shell fragment wound 
scar on the right upper extremity, effective from August 7, 
1998.  A notice of disagreement for this issue was received 
in April 2002.  However, the veteran and his representative 
have not been provided with an SOC as required by 38 C.F.R. 
§ 19.26 (2002).  Accordingly, this matter will be addressed 
further in the remand section of this document.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the appeal.  

Initially, it is noted that the veteran was originally 
assigned a 10 percent evaluation for his right arm disability 
under the rating code for muscle injury and a 10 percent 
evaluation for nerve damage, for a combined rating of 20 
percent under Diagnostic Codes (DC's) 8515-5305 (See January 
1973 Board decision).  The 20 percent rating was in effect 
when he requested an increased rating in August 1998.  In May 
1999, the RO assigned an increased rating to 40 percent under 
DC's 8516-5305.  However, no explanation was offered as to 
how the RO arrived at the 40 percent rating.  That is, there 
was no information offered explaining what portion of the 40 
percent evaluation was attributed to muscle injury versus 
nerve damage.  

In Esteban v. Brown, 6 Vet. App. 259 (1994) the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court"), held, in essence, that separate ratings may be 
assigned for the same disability if none of the 
symptomatology is duplicative.  Accordingly, the RO should 
assign separate ratings under the appropriate rating codes 
for the veteran's muscle and nerve disability.  

As indicated above, the appeal was remanded in March 2001, in 
part, for a VA neurological examination to determine the 
nature and extent of the shell fragment wound of the right 
arm.  A peripheral nerve examination in July 2001 noted 
symptoms along distribution of the ulnar nerve and sensory 
decrease which did not follow any established dermatomal 
pattern.  The examiner indicated that the veteran's symptoms 
were consist with entrapment of mononeuropathies of the right 
forearm, but that physical examination was not clear as to 
the level of entrapment considering that the site of the 
shell fragment wound was at the level of the median nerve.  
(An earlier VA examination in April 1999 also noted symptoms 
consistent with entrapment of the ulnar nerve.)  The examiner 
indicated that EMG/NCV studies were scheduled for the 
following month, and that he would provide an addendum to his 
report once the results were received.  A copy of an August 
2001 EMG/NCV report was associated with the claims file in 
July 2002.  However, it appears that only EMG studies were 
accomplished.  Moreover, the report was never forwarded to 
the VA neurologist for review.  

This oversight by the RO may have been due to the fact that 
the EMG impression indicated that the study was essentially 
normal.  However, the nature of the veteran's symptoms and 
the complexity of the medical findings, i.e., ulnar nerve 
symptoms when the initial injury appears to have involved 
only the median nerve, necessitates review of the entire 
record by a neurologist to clarify the nature and extent of 
the service-connected right arm disability.  Given the 
medical complexity of this case, the Board finds that the VA 
examination was inadequate for the stated purpose and that 
further development of the record is indicated.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance. 

The Board also notes that the VA neurologist in July 2001 
indicated that the veteran reported the he had an EMG/NCV 
evaluation at a facility in Downers Grove, Illinois in 1994 
or 1995, but that the records were not in the claims file.  
In reviewing the evidentiary record, it does not appear that 
any attempt was made to obtain these records.  These records 
should obtained.  

Lastly, the Board notes that the veteran submitted a timely 
notice of disagreement as to the effective date of August 7, 
1998, for a separate 10 percent evaluation for a shell 
fragment wound scar on the right upper extremity.  However, 
an SOC has not been promulgated for this issue.  The Court 
has held that when there has been an initial RO adjudication 
of a claim and a NOD has been filed as to its denial, thereby 
initiating the appellate process, the claimant is entitled to 
an SOC regarding the denied issue.  The RO's failure to issue 
such an SOC for the effective date claim is a procedural 
defect requiring remand.  Godfrey v Brown, 7 Vet. App. 398, 
408 (1995).  

When, during the course of review, the Board determines that 
further evidence or clarification of the evidence essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2002).  Where, as 
here, the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  

2.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers who treated him 
for his right upper extremity disability 
since August 1997.  After securing the 
necessary release, the RO should obtain 
these records and associate them with the 
claims file.  This should include Dr. 
Cleary's actual evaluation report in July 
1998 and any additional treatment 
records.  If any records identified by 
the veteran cannot be obtained, the 
veteran should be so informed and it 
should be documented in the claims 
folder.  

3.  The veteran should be afforded a VA 
neurological examination to determine the 
extent and severity of the residuals of a 
shell fragment wound to the right arm.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner for review.  The examiner should 
review the service medical records so 
that the extent of any nerve damage 
caused by the shell fragment wound may be 
identified.  All indicated tests should 
be performed, to include NCV/EMG studies, 
and the findings reported in detail.  The 
examiner should indicate whether all of 
the right arm symptoms are related to the 
shell fragment wound; and, if so, all 
such manifestations should be discussed.  
If feasible, the manifestations of any 
co-existing but unrelated conditions 
should be dissociated.  The examiner 
should provide a written discussion of 
the degree of residual weakness or 
sensory disturbances due to the shell 
fragment wound, alone, and how it impacts 
on motor function of the right upper 
extremity.  The clinical findings and 
reasons upon which the opinions are based 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

4.  The veteran hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
examiner has provided a response to the 
requested opinions.  If not, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2002).  

6.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished an SSOC and given the 
opportunity to respond thereto.  If the 
veteran fails to appear for any 
examination, the letter(s) notifying him 
of the date and place of the examinations 
and the address to which the letter(s) 
was sent should be included in the claims 
folder.  

7.  The veteran and his representative 
should also be furnished an SOC on the 
issue of an earlier effective date for 
the 10 percent rating for the shell 
fragment wound scar, and should be 
notified of the need to file a timely 
substantive appeal should he wish the 
Board to address this matter.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


